Exhibit 99.1 3rd Quarter 2011 •Earnings News Release •Three and nine months ended July 31, 2011 TD Bank Group Reports Third Quarter 2011 Results This quarterly earnings release should be read in conjunction with our unaudited Third Quarter 2011 Report to Shareholders for the nine months ended July 31, 2011, which is available on our website at http://www.td.com/investor/. This analysis is dated September 1, 2011. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s annual or interim Consolidated Financial Statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC’s) website at http://www.sec.gov (EDGAR filers section). THIRD QUARTER FINANCIAL HIGHLIGHTS, compared with the third quarter a year ago: • Reported diluted earnings per share were $1.58, compared with $1.29. • Adjusted diluted earnings per share were $1.72, compared with $1.43. • Reported net income was $1,450 million, compared with $1,177 million. • Adjusted net income was $1,578 million, compared with $1,304 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, nine months ended July 31, 2011, compared with the corresponding period a year ago: • Reported diluted earnings per share were $4.72, compared with $4.03. • Adjusted diluted earnings per share were $5.05, compared with $4.40. • Reported net income was $4,323 million, compared with $3,650 million. • Adjusted net income was $4,617 million, compared with $3,968 million. Adjusted results are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. THIRD QUARTER ADJUSTMENTS (ITEMS OF NOTE) The third quarter reported earnings figures included the following items of note: • Amortization of intangibles of $102 million after tax (11 cents per share), compared with $117 million after tax (12 cents per share) in the third quarter last year. • A gain of $3 million after tax, due to the change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio, compared with a loss of $14 million after tax (2 cents per share) in the third quarter last year. • Integration and restructuring charges of $28 million after tax (3 cents per share), relating to the U.S. Personal and Commercial Banking acquisitions, compared with $5 million after tax (1 cent per share) in the third quarter last year. • A gain of $5 million after tax (1 cent per share), due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a gain of $9 million after tax (1 cent per share) in the third quarter last year. • Integration charges of $6 million after tax (1 cent per share), relating to the Chrysler Financial acquisition. TORONTO, September 1, 2011 - TD Bank Group (TD or the Bank) today announced its financial results for the third quarter ended July 31, 2011. Overall results for the quarter reflected very strong retail earnings performance, as well as a challenging environment for Wholesale Banking. “This was a great quarter for TD, with truly impressive performance from our retail businesses on both sides of the border, setting another record for total adjusted retail earnings,” said Ed Clark, Group President and Chief Executive Officer, TD. “We’re also pleased to announce a dividend increase of 2 cents per common share, marking the second time we’ve raised dividends this year. The board’s decision to raise the dividend shows confidence in the strength of TD’s customer-focused business model and our continuing ability to deliver long-term, profitable growth.” TD BANK GROUP • THIRD QUARTER 2 Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted earnings of $954 million for the quarter, up 13% from the third quarter last year. TD Canada Trust (TDCT) reported solid volume growth in business deposits, business lending, real estate secured lending, and indirect lending, as well as lower PCL. During the quarter, TDCT was ranked highest in Canadian banking customer satisfaction for the sixth consecutive year by J.D. Power and Associates. Subsequent to the end of the quarter, TD and Bank of America Corporation announced a definitive agreement under which TD will purchase MBNA Canada's credit card portfolio, as well as certain other assets and liabilities. Subject to regulatory approvals and the satisfaction of customary closing conditions, the transaction is expected to close in the first quarter of fiscal 2012. “This was another record quarter for Canadian Personal and Commercial Banking, thanks to a strong performance from our business bank and our insurance business, as well as resilience in real estate secured lending, lower levels of loan losses and a continued focus on expense management. Margins also remained relatively stable, despite ongoing price competition,” said Tim Hockey, Group Head, Canadian Banking and Auto Finance, TD. “We expect to see a strong finish to the year, with growth in insurance and commercial banking partially offset by a slowdown in personal lending. We continue to make strategic investments for the future, and we’re also excited about our agreement to acquire MBNA Canada’s credit card business, which will allow us to offer both Visa and MasterCard to our customers and will position us as one of Canada’s top credit card issuers.” Wealth Management Global Wealth net income, which excludes TD’s reported investment in TD Ameritrade, was $147 million in the quarter, up 26% from the same period last year, largely driven by fee-based revenue from higher client assets, as well as increased net interest margin. TD Ameritrade contributed $48 million in earnings to the segment, down 23% from the third quarter last year. “This was a good quarter for our business, with healthy trading volumes and good year-over-year asset growth,” said Mike Pedersen, Group Head, Wealth Management, Insurance and Corporate Shared Services, TD. “While the volatile swings we’ve seen recently in the equity markets make it difficult to predict short-term performance, we’re confident we are on track to deliver a very strong year.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$328 million in reported net income for the quarter, up 21% from the same period last year. On an adjusted basis, the segment earned US$357 million, up 29% from the third quarter of last year. Revenue in U.S. dollar terms grew 30% from the same period last year, primarily driven by strong organic volume growth, and acquisitions. “The third quarter marked a record performance for TD Bank, America’s Most Convenient Bank, thanks to strong growth in deposit volumes as well as in residential mortgages and commercial lending. Our acquisitions are performing well and, thanks to our strong commitment to customers, we’ve been well received in the new markets we have entered since last year,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking, TD. “We hope to see our momentum continue for the balance of 2011, although we are cautious about broader confidence in the U.S. economic recovery and we continue to face a challenging regulatory environment.” Wholesale Banking Wholesale Banking reported net income of $108 million, down 40% from the same period last year. The results reflected lower revenue in fixed income and currency trading, partially offset by improved investment banking fees and securities gains. “This was a difficult quarter. Markets came under heavy pressure from the European and U.S. debt crises, as well as weaker than expected U.S. economic data, all of whichhad a significant impact on ourfixed income trading businesses,” said Bob Dorrance, Group Head, Wholesale Banking, TD. “We expect markets to remain challenging, but will continue to drive our client-focused strategy and leverage the strength of our franchise businesses to mitigate any downturn in our capital markets businesses.” Corporate The Corporate segment, which includes the Bank’s other activities, recorded a net loss of $124 million on a reported basis, compared with $304 million in the same period last year, and a net loss of $24 million on an adjusted basis, compared with $182 million in the same period last year. The lower loss was primarily due to the change in allocation methodology implemented in the current fiscal year and more favourable results from hedging and other treasury-related activities. Capital TD’s Tier 1 capital ratio was 12.9% in the quarter, up from 12.7% last quarter. Capital quality remained very high, with tangible common equity comprising more than 80% of Tier 1 capital. TD expects to be comfortably above the 7% Basel III requirement on a fully phased-in basis by the second quarter of fiscal 2012. Conclusion “These are excellent results and we remain confident TD is on target to deliver its best year on record,” Clark said. “With that said, we’re cautious about our outlook for 2012 and expect that it will still be some time before the economy strengthens. We remain focused on managing the pace at which our expenses are growing, but we will also continue to make smart investments to strengthen TD for the future. Despite the uncertain environment, we believe we have the right strategy and earnings mix to continue to deliver strong results and ensure TD is well positioned for ongoing growth.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • THIRD QUARTER 2 Page 3 Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this earnings news release, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this earnings news release in the “Business Outlook” section for each business segment and in other statements regarding the Bank’s objectives and priorities for 2011 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic and regulatory environments, such risks and uncertainties - many of which are beyond the Bank’s control and the effects of which can be difficult to predict - may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational, reputational, insurance, strategic, regulatory, legal, environmental, and other risks, all of which are discussed in the Management’s Discussion and Analysis (“MD&A”) in the Bank’s 2010 Annual Report. Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2010” in the “How We Performed” section of the 2010 MD&A; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidity and competition for funding; and the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2010 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this earnings news release are set out in the Bank’s 2010 Annual Report under the headings “Economic Summary and Outlook”, as updated in the Third Quarter 2011 Report to Shareholders; for each business segment, “Business Outlook and Focus for 2011”, as updated in this earnings news release under the headings “Business Outlook”; and for the Corporate segment in this earnings news release under the heading “Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s investors and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • THIRD QUARTER 2 Page 4 TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 Results of operations Total revenue $ Provision for credit losses Non-interest expenses Net income - reported Net income - adjusted1 Economic profit2 Return on common equity - reported 14.4 % 14.0 % 12.2 % 14.6 % 13.1 % Return on invested capital2 13.8 % 13.4 % 12.0 % 13.8 % 12.5 % Financial position Total assets $ Total risk-weighted assets Total shareholders’ equity Financial ratios Efficiency ratio - reported 60.0 % 62.5 % 62.5 % 60.3 % 61.2 % Efficiency ratio - adjusted1 Tier 1 capital to risk-weighted assets Provision for credit losses as a % of net average loans Common share information - reported (Dollars) Earnings per share Basic $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ Dividend yield 3.1 % 3.1 % 3.4 % 3.2 % 3.5 % Dividend payout ratio 41.6 % 45.1 % 47.2 % 40.7 % 45.2 % Price to earnings ratio Common share information - adjusted (Dollars)1 Earnings per share Basic $ Diluted Dividend payout ratio 38.1 % 41.3 % 42.4 % 38.0 % 41.4 % Price to earnings ratio 1 Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and return on invested capital are non-GAAP financial measures. Refer to the “Economic Profit and Return on Invested Capital” section for an explanation. TD BANK GROUP • THIRD QUARTER 2 Page 5 HOW WE PERFORMED How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with GAAP and refers to results prepared in accordance with GAAP as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results, items of note, and related terms used in this document are not defined terms under GAAP and, therefore, may not be comparable to similar terms used by other issuers. The following table provides the operating results on a reported basis for the Bank. TABLE 2: OPERATING RESULTS - REPORTED (millions of Canadian dollars) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 Net interest income $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes Non-controlling interests in subsidiaries, net of income taxes 27 25 26 78 79 Equity in net income of an associated company, net of income taxes 59 66 74 Net income - reported Preferred dividends 43 40 49 Net income available to common shareholders - reported $ TD BANK GROUP • THIRD QUARTER 2 Page 6 TABLE 3: NON-GAAP FINANCIAL MEASURES - RECONCILIATION OF ADJUSTED TO REPORTED NET INCOME (millions of Canadian dollars) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 Operating results - adjusted Net interest income $ Non-interest income1 Total revenue Provision for credit losses2 Non-interest expenses3 Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes4 Non-controlling interests in subsidiaries, net of income taxes 27 25 26 78 79 Equity in net income of an associated company, net of income taxes5 72 82 90 Net income - adjusted Preferred dividends 43 40 49 Net income available to common shareholders - adjusted Adjustments for items of note, net of income taxes Amortization of intangibles6 ) Increase (decrease) in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio7 3 6 ) 90 13 Integration and restructuring charges related to U.S. Personal and Commercial Banking acquisitions8 ) ) (5 ) ) ) Increase (decrease) in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses9 5 2 9 4 - Recovery of income taxes due to changes in statutory income tax rates10 - 11 Release of insurance claims11 - 17 General allowance release (increase) in Canadian Personal and Commercial Banking and Wholesale Banking12 - 44 Integration charges related to Chrysler Financial acquisition13 (6
